



Exhibit 10-A
2010 MASTER STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (the “Agreement”) is made as of the
date specified in the individual grant summary, by and between Donaldson
Company, Inc., a Delaware corporation (“Donaldson”) and the person specified in
the individual grant summary, an employee of Donaldson or an Affiliate (the
“Employee”). For purposes of the Agreement, the “Employer” means Donaldson or
any Affiliate that employs the Employee.
Donaldson has adopted the 2010 Master Stock Incentive Plan (the “Plan”) which
permits the grant of an award of Restricted Stock Units representing the right
to receive shares of common stock, par value US $5.00 per share, of Donaldson
(“Common Stock”) and dividend equivalent amounts corresponding to the shares.
Donaldson is now granting this award under the Plan and in consideration of the
Employee’s and Donaldson’s covenants in this Agreement.
1.Grant of Restricted Stock Units. Donaldson hereby grants to the Employee the
number Restricted Stock Units specified in the grant summary for no cash
consideration, subject to the following terms and conditions:
a.This award is granted pursuant to the Plan and is subject to all of the terms
and conditions of such Plan. The Employee acknowledges receipt of a copy of the
Plan and the Plan Prospectus. Capitalized terms not defined in this Agreement
shall have the meaning ascribed to such terms in the Plan.


b.The date of grant shall be as specified on the Employee’s individual grant
summary made available on-line (“Grant Date”).


c.Neither the Restricted Stock Units, nor the shares of Common Stock to which
the units relate, may be sold, assigned, hypothecated or transferred (including
without limitation, transfer by gift or donation) until the applicable vesting
dates provided below (“Restriction Period”). If the application of the vesting
percentages below results in the vesting of a fractional Restricted Stock Unit,
the number of Restricted Stock Units vested shall be rounded to the nearest
whole number. Restricted Stock Units granted to the Employee shall be credited
to a book-keeping account in the Employee’s name. This account shall be a record
of book-keeping entries only and shall be utilized solely as a device for the
measurement and determination of the number of shares of Common Stock to be
issued to the Employee in settlement of the Restricted Stock Units pursuant to
this Agreement.


Vesting Dates:                    Cumulative Units Vested:
d.Unvested Restricted Stock Units shall be cancelled and forfeited if, at any
time within the Restriction Period, the Employee’s employment terminates for any
reason (including without limitation termination by the Employer, with or
without cause) other than for reasons of death, normal retirement at or after
age 55, or disability (within the meaning of Section 22(e)(3) of the Code). Upon
termination of the Employee’s employment within the Restriction Period by reason
of death, normal retirement at or after age 55 or disability, the Restriction
Period shall end upon such termination, and in lieu of the vesting schedule
above, the unvested Restricted Stock Units shall vest as to the number (rounded
to the nearest whole share) of Restricted Stock Units obtained by multiplying
the unvested Restricted Stock Units by a fraction formed from dividing the full
number of months of the Employee’s employment since the Grant Date by thirty-six
(36). The remainder of Restricted Stock Units shall be cancelled and forfeited.
For the avoidance of doubt, a transfer of employment between Donaldson
Affiliates shall not constitute a termination of employment for purposes of this
Agreement.







--------------------------------------------------------------------------------





e.Upon the expiration of the Restriction Period, Donaldson shall cause to be
issued to the Employee, or to the Employee’s designated beneficiary or estate
(if no designated beneficiary) in the event of the Employee’s death, one (1)
share of Common Stock in payment and settlement of each vested Restricted Stock
Unit. Donaldson shall cause the shares of Common Stock issuable in connection
with the vesting of any such Restricted Stock Units to be issued as soon as
practicable after the Restriction Period, but in all events no later than 30
days after the Restriction Period, and the Employee shall have no power to
affect the timing of such issuance. Such issuance shall be evidenced by a stock
certificate or appropriate entry on the books of Donaldson or a duly authorized
transfer agent of Donaldson and shall be in complete settlement and satisfaction
of such vested Restricted Stock Units.


f.If the Employee has attained or will attain age 55 prior to the expiration of
the Restriction Period applicable to Restricted Stock Units, such Restricted
Stock Units shall be treated as “deferred compensation” subject to section 409A
of Code. In such case, if those Restricted Stock Units vest and become payable
on account of the Employee’s termination of employment, the Restricted Stock
Units shall not become payable (even though non-forfeitable) unless the
termination constitutes a “separation from service” as defined in Treasury
Regulations promulgated under section 409A of the Code. In addition, if the
Employee is a Specified Employee, payment on account of separation from service
hereunder shall be made as of the date that is six months following the
Employee’s separation from service (or, if earlier, upon the Employee’s death).


g.Notwithstanding anything herein to the contrary, the Restricted Period shall
lapse and all of the unvested Restricted Stock Units then outstanding and their
corresponding shares of Common Stock shall become fully vested in the event of a
Change in Control as defined in Section 3 below.


2.Execution of Employee Agreement and Non-Competition Agreement. In
consideration of the grant of Restricted Stock Units and other good and valuable
consideration associated with the Employee’s employment with the Employer, the
Employee agrees to execute an agreement (or agreements) containing restrictive
covenants concerning the Employee’s behavior both during employment and
following termination of employment that is satisfactory to Donaldson (the
“Employee Agreement”). The Employee acknowledges and agrees that the grant of
Restricted Stock Units is expressly conditioned upon the Employee’s execution of
the Employee Agreement, and the Employee further acknowledges and agrees that
the grant of Restricted Stock Units is adequate consideration for the Employee’s
execution of the Employee Agreement and the restrictive covenants contained
therein.


3.Accelerated Vesting upon Change in Control. In the event of a “Change in
Control” of Donaldson during the Restricted Period, the unvested Restricted
Stock Units then outstanding shall immediately become fully vested and the
underlying shares of Common Stock shall be issued to the Employee. The term
“Change in Control” shall have the following meaning assigned to it in this
Agreement. A “Change in Control” of Donaldson shall have occurred if (i) any
“person” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than Donaldson, any
trustee or other fiduciary holding securities under an employee benefit plan of
Donaldson or any corporation owned, directly or indirectly, by the stockholders
of Donaldson in substantially the same proportions as their ownership of stock
of Donaldson), either is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Donaldson representing 30% or more of the combined voting power of Donaldson’s
then outstanding securities, (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors, and any new Director (other than a Director designated by a person
who has entered into an agreement with Donaldson to effect a transaction
described in clause (i), (iii) or (iv) of this subparagraph) whose election by
the Board of Directors or nomination for election by Donaldson’s stockholders
was approved by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof, unless the approval of the
election or nomination for election of such new Directors was in connection with
an actual or threatened election or proxy contest, (iii) the stockholders of
Donaldson approve a merger or consolidation of Donaldson with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of Donaldson outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 80% of the combined voting power
of the voting securities of





--------------------------------------------------------------------------------





Donaldson or such surviving entity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of Donaldson (or similar transaction) in which no “person” (as
hereinabove defined) acquires more than 30% of the combined voting power of
Donaldson’s then outstanding securities or (iv) the stockholders of Donaldson
approve a plan of complete liquidation of Donaldson or an agreement for the sale
or disposition by Donaldson of all or substantially all of Donaldson’s assets or
any transaction having a similar effect. Notwithstanding the foregoing, if any
payment due under this Section 3 is deferred compensation subject to
Section 409A of the Code, and if the Change in Control is not a “change in
control event” that serves as a permissible payment event under U.S. Treasury
Regulation § 1.409A-3(i)(5) or such other regulation or guidance issued under
Section 409A of the Code, then the Restricted Stock Units shall vest upon the
Change in Control as provided above but issuance of the shares subject to the
award shall be delayed until the end of the Restriction Period.


4.Tax and Social Insurance Contributions Withholding.


a.Regardless of any action Donaldson or the Employer takes with respect to any
or all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Employee acknowledges that the ultimate
liability for all Tax-Related Items legally due by the Employee is and remains
the Employee’s responsibility, and that Donaldson and the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award of Restricted Stock Units, including
the grant of the Restricted Stock Units, the vesting of the Restricted Stock
Units, the issuance of shares of Common Stock, the subsequent sale of any shares
of Common Stock and the receipt of any dividends or dividend equivalent amounts;
and (b) do not commit to structure the terms of the grant or any aspect of the
Restricted Stock Unit award to reduce or eliminate the Employee’s liability for
Tax-Related Items.


b.The Employee hereby authorizes withholding from payroll and any other amounts
payable to the Employee, as permitted under applicable law, and otherwise agrees
to make adequate provision for any sums required to satisfy any withholding
obligation for Tax Related Items, which arise in connection with the Restricted
Stock Units, including, without limitation, obligations arising upon (i) the
grant or vesting of the Restricted Stock Units, or (ii) the issuance of shares
of Common Stock. Donaldson shall have no obligation to issue the shares of
Common Stock until the withholding obligations of Donaldson or the Employer for
Tax-Related Items have been satisfied by the Employee. Unless otherwise
prohibited under applicable law, Donaldson may withhold a number of whole shares
of Common Stock (rounded up to the nearest whole share) otherwise deliverable to
the Employee in settlement of the Restricted Stock Unit award to satisfy all or
any portion of Donaldson’s or the Employer’s withholding obligation for
Tax-Related Items. If the Employee is subject to taxation in more than one
jurisdiction, the Employee acknowledges that Donaldson, the Employer or another
Affiliate may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


c.If shares of Common Stock are withheld to cover Tax-Related Items, the number
of whole shares of Common Stock withheld shall have a Fair Market Value as
determined by Donaldson as of the date on which the withholding obligations for
Tax-Related Items arises, sufficient to cover any withholding obligations
determined by the applicable statutory withholding rates or, in the absence of
any statutory withholding rates, by Donaldson in its sole discretion. The
Employee acknowledges and agrees that should the shares of Common Stock withheld
be in excess of the amounts required to be withheld under applicable law,
Donaldson shall refund the excess to the Employee, without interest, as soon as
administratively practicable. Any adverse consequences to the Employee resulting
from the procedure permitted hereunder shall be the sole responsibility of the
Employee.


5.Miscellaneous.


a.The Restricted Stock Units do not entitle the Employee to any rights of a
stockholder of Donaldson with respect to shares of Common Stock underlying the
Restricted Stock Units until such shares have been issued to the Employee upon
settlement of the Restricted Stock Units. Notwithstanding the foregoing, the
Employee shall accumulate an unvested right to dividend equivalent amounts on
the shares of Common





--------------------------------------------------------------------------------





Stock underlying Restricted Stock Units if cash dividends are declared by
Donaldson on the shares on or after the Grant Date. Each time a dividend is paid
on the shares of Common Stock, the Employee shall accrue an additional number of
Restricted Stock Units (rounded to the nearest whole share) having a Fair Market
Value on the dividend payment date equal to the amount of the dividend payable
on the Employee’s Restricted Stock Units on the dividend record date. The
additional Restricted Stock Units shall be subject to the same vesting,
forfeiture and share delivery terms in Section 1 and Section 3 above as if they
had been awarded on the Grant Date. The Employee shall not be entitled to
dividend equivalents with respect to dividends declared prior to the Grant Date.
All dividend equivalents accumulated with respect to forfeited Restricted Stock
Units shall also be irrevocably forfeited. As of the date of issuance of shares
underlying Restricted Stock Units, the Employee shall have all of the rights of
a stockholder of Donaldson with respect to any shares issued pursuant hereto.


b.Upon any stock dividend or split, recapitalization, consolidation, or the
like, occurring after the date hereof, as a result of which securities of any
class shall be issued in respect of outstanding shares of Common Stock, or
shares of Common Stock shall be changed into the same or a different number of
shares or other securities of the same or other class or classes, then the Human
Resources Committee of Donaldson’s Board of Directors shall determine if any
equitable adjustment is necessary to protect the Employee against dilution and
shall determine the terms of such adjustment, if any. In the case of any stock
dividend or split effected after the date hereof, the number of shares of Common
Stock to be issued hereunder shall be automatically adjusted to prevent dilution
of the potential benefits intended to be made available hereunder.


c.Neither the Plan nor this Agreement shall (i) be deemed to give the Employee a
right to remain an employee of the Employer, (ii) restrict the right of the
Employer to discharge the Employee, with or without cause, or (iii) be deemed to
be a written contract of employment.


d.This award of Restricted Stock Units shall be effective only after the
Employee agrees to the terms and conditions of this Agreement. The Employee
shall not disclose either the contents or any of the terms and conditions of
this award to any other person and agrees that Donaldson shall have the right in
its sole discretion to immediately terminate the award of Restricted Stock Units
in the event of such disclosure by the Employee.


e.The Employee acknowledges and agrees that the Plan is discretionary in nature
and limited in duration, and may be amended, cancelled, or terminated by
Donaldson, in its sole discretion, at any time. Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions the Employee’s employment with the Employer. The grant of the
Restricted Stock Unit award under the Plan is a one-time benefit and does not
create any contractual or other right to receive an award or benefits in lieu of
Restricted Stock Units in the future. Future awards, if any, will be at the sole
discretion of Donaldson, including, but not limited to, the form and timing of
an award, the number of shares of Common Stock subject to an award and the
vesting provisions.


f.The Employee’s participation in the Plan is voluntary. The value of the
Employee’s Restricted Stock Unit award is an extraordinary item of compensation
outside the scope of the Employee’s employment contract, if any. As such, the
Employee’s award of Restricted Stock Units is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.
  
g.The future value of the shares of Common Stock subject to the Restricted Stock
Unit award is unknown and cannot be predicted with certainty. The value of any
underlying shares of Common Stock issued hereunder may increase or


h.This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware, except with respect to its rules relating to conflicts of
law. The Employee consents to the exclusive jurisdiction of the state and
federal courts of the State of Minnesota in connection with any controversies





--------------------------------------------------------------------------------





relating to or arising out of this Agreement, and agrees that any and all
litigation relating to or arising out of this Agreement shall be venued in
Hennepin County, Minnesota.


i.Donaldson, in its sole discretion, may decide to deliver any documents related
to the Restricted Stock Units or other awards granted to the Employee under the
Plan by electronic means. The Employee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by Donaldson or a third party
designated by Donaldson.


j.The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.


6.Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, Donaldson hereby notifies the Employee
of the following in relation to the Employee’s personal Data (as defined below)
and the collection, use, processing and transfer of such Data in relation to
Donaldson’s grant of this award and the Employee’s participation in the Plan.
The collection, use, processing and transfer of the Employee’s Data is necessary
for Donaldson’s administration of the Plan and the Employee’s participation in
the Plan, and the Employee’s denial and/or objection to the collection, use,
processing and transfer of Data may affect the Employee’s participation in the
Plan. As such, the Employee hereby voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of Data as described in this paragraph.


a.Donaldson and the Employer hold certain personal information about the
Employee, including the Employee’s name, home address, email address and
telephone number, date of birth, social security number, passport number or
other employee identification number, salary, nationality, job title, any shares
of Common Stock or directorships held in Donaldson, details of all stock awards
or any other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
managing and administering the Plan (“Data”). Data may be provided by the
Employee or collected, where lawful, from third parties, and Donaldson will
process Data for the exclusive purpose of implementing, administering and
managing the Employee’s participation in the Plan. Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within Donaldson’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Employee’s participation in the Plan.


b.Donaldson and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the
Employee’s participation in the Plan, and Donaldson and the Employer may each
further transfer Data to any third parties assisting Donaldson in the
implementation, administration and management of the Plan. As permitted by
applicable personal data protection laws, if Donaldson or the Employer becomes
involved in a merger, acquisition, sale of assets, joint venture, securities
offering, bankruptcy, reorganization, liquidation, dissolution, or other
transaction or if the ownership of all or substantially all of Donaldson or the
Employer otherwise changes, Donaldson or the Employer may transfer Data to a
third party or parties in connection therewith. These recipients may be located
in the European Economic Area, or elsewhere throughout the world, such as the
United States. The Employee hereby authorizes (where required under applicable
law) them to receive, possess, use, retain and transfer Data, in electronic or
other form, for purposes of implementing, administering and managing the
Employee’s participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of shares of Common Stock on the Employee’s behalf to a broker or other
third party with whom the Employee may elect to deposit any shares of Common
Stock acquired pursuant to the Plan.







--------------------------------------------------------------------------------





c.The Employee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of Data, (b) verify the content, origin
and accuracy of Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Employee’s participation in the Plan. The Employee may seek to
exercise these rights by contacting the Employer’s local HR manager or
Donaldson’s Human Resources Department. The Employee understands that he or she
is providing the consent herein on a purely voluntary basis. If the Employee
does not consent or later seeks to remove his or her consent, the Employee’s
salary from or employment with the Employer will not be affected; the only
consequence of refusing or withdrawing his or her consent is that Donaldson
would not be able to grant the Employee Restricted Stock Units or other equity
awards or participate in the Plan.


d.Finally, the Employee understands that Donaldson may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
that the Employee provide another data privacy consent or acknowledgment. If
applicable and upon request of Donaldson or the Employer, the Employee agrees to
provide an executed acknowledgment or data privacy consent form (or any other
acknowledgment, agreement or consent) to Donaldson or the Employer that
Donaldson and/or the Employer may deem necessary to obtain under the data
privacy laws in the Employee’s country, either now or in the future. The
Employee understands that he or she will not be able to participate in the Plan
if the Employee fails to execute any such acknowledgment or consent requested by
Donaldson or the Employer.


By execution of this Agreement as of the Grant Date, the Employee hereby accepts
and agrees to be bound by all of the terms and conditions of this Agreement and
the Plan.


EMPLOYEE:
SIGNED BY ELECTRONIC SIGNATURE*


* BY ELECTRONICALLY ACCEPTING THIS AWARD, THE EMPLOYEE AGREES THAT (I) SUCH
ACCEPTANCE CONSTITUTES THE EMPLOYEE’S ELECTRONIC SIGNATURE IN EXECUTION OF THIS
AGREEMENT; (II) THE EMPLOYEE AGREES TO BE BOUND BY THE PROVISIONS OF THE PLAN,
THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (III) THE EMPLOYEE HAS
REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY) IN
THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
ACCEPTING THE AWARD AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THE
AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (IV) THE EMPLOYEE HAS BEEN
PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR
THE PLAN; AND (V) THE EMPLOYEE HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE
AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE HUMAN RESOURCES COMMITTEE UPON
ANY QUESTIONS ARISING UNDER THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE
AGREEMENT (IF ANY).





